Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered December 17, 2003, convicting defendant, after a jury trial, of assault in the second degree and resisting arrest, and sentencing him to an aggregate term of three years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its resolution of inconsistencies in testimony (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Andrias, J.P, Friedman, Sullivan, Nardelli and Malone, JJ.